Citation Nr: 0817936	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-06 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lower thoracic 
spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1970 to June 
1974, and from September 1977 to November 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2002 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).   

The Board remanded the case for additional development in 
June 2007 and again in October 2007.  A hearing was held 
before the undersigned Veterans Law Judge in April 2008.


FINDINGS OF FACT

A chronic disorder of the spine such as lower thoracic 
spondylosis was not present until many years after service 
and the preponderance of the evidence shows that the 
veteran's current spine disorder is not related to any 
incident in service.  


CONCLUSION OF LAW

Lower thoracic spondylosis was not incurred in or aggravated 
by service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to a claimant 
regarding establishing entitlement to benefits, and a duty to 
assist with the development of evidence.  Initially, the 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in February 
2002, November 2002, June 2003, and March 2008 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The veteran's initial 
duty-to-assist letter was provided before the adjudication of 
his claim.  In addition, the letters specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The Board also notes that in 
the March 2008 letter additional notice was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records have been obtained.  The veteran's 
available post-service treatment records have also been 
obtained.  Although the veteran reported having had treatment 
at a VA facility in the Bronx, New York, that facility 
reported that they had no record of treating the veteran.  
The veteran has had a hearing and a VA examination.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he sustained an injury to his spine 
in service as a result of a puncture wound from an ice pick, 
and due to a jeep accident.   He presented testimony to this 
effect during the hearing held in April 2008.

The Board notes that the veteran previously established 
service connection for a puncture wound of the right low 
back, currently rated as 10 percent disabling under the 
diagnostic code applicable to scars.  For his current claim 
to succeed, there must be evidence showing that an injury in 
service caused a disability in addition to the puncture 
residuals for which he is already service connected.  

The veteran's service medical records show that he was seen 
in a hospital in September 1971 after being beaten and 
stabbed with an ice pick in the lower back.  An X-ray of the 
thoracic and lumbar spines taken at that time shows that the 
bony structures were all normal, and that there were no 
abnormalities of fractures.  There was an ice pick in the 
soft tissues overlying the back with the tip being about at 
the level of the posterior elements of L3.  An associated 
medical report reflects that the back had a 1/2 centimeter 
puncture wound over the right paravertebral musculature 
opposite L1.  There was minimal hematoma with tenderness over 
T10 to L4.  The treated physician concluded that there was 
probably no significant trauma, and that he doubted that 
there was significant injury from the stab site.  

In March 1973, the veteran reported a complaint of back pain 
for one week.  Also of record are service medical records 
dated in December 1973 which reflect that the veteran was 
involved in a jeep accident, which resulted in multiple 
bruises and a complaint of a backache.  On examination, he 
had a full range of motion of the extremities.  It was noted 
that there was decreased sensation on the right side of the 
body, but motor power was equal bilaterally.  On discharge 
from treatment his sensation was normal bilaterally.  

The report of a medical history given by the veteran in May 
1974 for the purpose of his separation from service shows 
that he denied having a history of recurrent back pain.  The 
report of a medical examination conducted for the purpose of 
separation from service in May 1974 reflects that clinical 
evaluation of the spine was normal.  

On enlistment into his second period of service in September 
1977, the veteran gave a medical history in which he denied 
having recurrent back pain.  The report of a medical 
examination conducted in September 1977 reflects that 
clinical evaluation of the spine was normal.  

During his second period of service, the veteran reported in 
October 1977 a complaint of low back pain for a week while at  
the Marine Corps Recruit Depot.  The initial impression was 
muscular strain.  A subsequent X-ray was negative for chip 
fracture or foreign body.  The veteran was subsequently 
discharge on an unrelated basis.  

The earliest post service medical records pertaining to back 
problems are from many years after service and do not contain 
any competent medical opinion that the back problems are 
related to service.  A VA record dated in June 2000 indicates 
that the veteran reported having pain in the low back since 
1972.  The examiner noted that the veteran had a history of 
being stabbed in the lower part of his back in 1972, but with 
no apparent immediate injury to the spinal cord.  It was also 
noted that the veteran had been in a motor vehicle accident 
in service and was hospitalized, but apparently suffered no 
significant fracture or injury to his spine.  

The veteran was afforded a VA disability evaluation 
examination in August 2007 for the purpose of evaluating his 
claim.  The examiner reviewed the claims file, and discussed 
the back injuries which occurred in service.  Following 
examination, the examiner concluded that the veteran had a 
back condition of mild spondylosis which was unrelated to his 
injuries which he sustained during service.  

After considering all of the evidence of record, the Board 
finds that the evidence that the veteran currently has a 
spine disorder which is related to service.  The Board again 
notes that the veteran is already service connected for the 
puncture wound to his back, and the current claim is for a 
disorder of the spine itself.  The service medical records 
show that the veteran's spine did not sustain any significant 
injury, and the service medical records reflect that any 
symptoms of back pain resolved prior to separation from his 
first period of service (at which time he denied back pain 
and clinical evaluation was normal).  Although he reported 
additional complaints of back pain during his second period 
of service, a chronic disorder of the spine such as arthritis 
or spondylosis was not diagnosed.  The earliest post service 
treatment reflecting the presence of the current back 
problems were not until many years after service.  This 
absence of continuity weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in deciding a service 
connection claim).  To the extent that the veteran's 
testimony may be interpreted as suggesting continuity of 
symptomatology of a spine disorder since service, the Board 
finds that such testimony is outweighed by the 
contemporaneous medical histories which he gave in service in 
which he denied having recurring back pain.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his recent medical records is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

Most importantly, there is only one competent medical opinion 
which is of record and it weighs against a conclusion that 
the veteran's current spine disorder is related to service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  Accordingly, the Board concludes that the 
current lower thoracic spondylosis was not incurred in or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in service.  




ORDER

Entitlement to service connection for lower thoracic 
spondylosis is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


